Citation Nr: 0209718	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for head trauma with memory 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1979 to March 1980, and active duty from August 1980 to July 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a October 1993 rating action of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for head trauma with memory loss.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.

2.  The preponderance of the evidence indicates that head 
trauma was not demonstrated in-service.


CONCLUSION OF LAW

Head trauma with memory loss was not incurred in or 
aggravated during the veteran's active duty or active duty 
for training.  38 U.S.C.A. §§ 1131, 5103A, (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(b) (2001); 66 Fed.Reg. 45620 (Aug. 
29. 2001) (to be codified, in pertinent part at 38 C.F.R. §§ 
3.102, 3.159, 3.326)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to further delay resolution of the claims with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award service 
connection for head trauma with memory loss.  He was provided 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  
Additionally, he was provided notice of, and he did report 
for, a VA examination to help determine the current nature 
and etiology of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award service connection for 
head trauma with memory loss, as well as notice that the 
appellant could still submit supporting evidence.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted.

Service connection for head trauma with memory loss.  

The veteran claims entitlement to service connection for 
residuals of in-service head trauma.  In particular, he 
alleges that, during a training exercise at Fort Sill, in 
November or December 1979, he fell from a 40-foot tower onto 
his head.  The accident apparently caused him to lose 
consciousness for 48 hours.  He reported that he received 
treatment at Reynolds Army Hospital.  

At a hearing before the RO in April 1996, he testified that 
about five years ago, he developed memory loss.  He also 
testified that he recently noticed some buzzing in his ears.  
He attributed the symptoms to the in-service fall.  

Service connection is currently in effect, in pertinent part, 
for a generalized anxiety disorder with depressive features.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303.  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992). 

In this case, since the appellant's separation from service 
several physicians have noted a history of head trauma.  
Significantly, however, there is no credible evidence that 
the veteran actually suffered head trauma in-service.  In 
this regard, the service medical records from October 1979 to 
July 1982 do not show any complaints, findings or treatment 
relating to head trauma, to include any residuals of a 40 
foot fall suffered at any time between 1979 and 1982.  At his 
June 1982 discharge examination the veteran was asked whether 
he had received in-service hospital treatment, and while he 
reported treatment in 1981 for burns no mention was made of 
in-service hospitalization for treatment of a head trauma.  
Furthermore, in June 1982 the veteran specifically checked 
"No" in a box asking whether he had ever had a head injury.  

In April 1997, a response from the National Personnel Records 
Center indicated that no records were found documenting the 
veteran's claim that he was treated at Fort Sill's Reynolds 
Army Medical Center from November through December 1979.  

In light of these factors the Board concludes that any 
assessment, impression or diagnosis of a history of a head 
injury is not supported by contemporaneously created service 
medical records.  Hence, the history relied upon in entering 
these assessments, impressions or diagnoses is not credible.  
Thus, any opinion offered based on this faulty history is of 
no probative value.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  (The Board is not bound to accept medical 
opinions which are based on history supplied by the veteran 
where that history is unsupported by the medical evidence.)

As such, service connection for a head trauma with memory 
loss is not warranted.  

In reaching this decision the Board considered the "benefit 
of the doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1Vet. App. 49 (1990).


ORDER

Service connection for head trauma with memory loss is 
denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

